Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure and overcomes all previous rejections.
The previous restriction has been maintained and repeated.

Claim Rejections - 35 USC § 112
Claims 1, 20-21, 23, 25-26, 28, 33 and 50-52 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
 A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). 
In the present instance, claim 1 recites the broad recitation and a narrower limitation of k.  For examination purpose, the boarder limitations are considered based on the principle of broadest interpretation of claims.


Claim Rejections - 35 USC § 103
Claim(s) 1, 20-21, 23, 25-26, 28, 33, 51, and 52 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Stepper et al. (US 20170001382, listed on IDS and ISR).
Stepper (claims, abs., 1, 13-14, 25-26, 35, 51-64, examples, tables, claims 9-16) discloses a composition as a support material for 3D printing comprising 60-80 wt% of a polyhydroxy (polyethylene glycol, polypropylene glycol or polyethylene/propylene glycol copolymer, inherently non-curable and water miscible), 3-30 wt% (overlapping with the claimed ranges) of a methacrylate compound comprising a mono-functional methacrylated and a poly-functional methacrylated (inherently water miscible and curable) polyethylene glycol, and 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (A) and 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. A and B are inherently water miscible and curable and would inherently capable of performing the intended use of forming hydrogen bond and interfering with crosslinking.  In light of this, One having ordinary skill in the art would obviously recognize to selecting the aforementioned mono-functional methacrylated and a poly-functional methacrylated (inherently water miscible and curable) polyethylene glycol (out of about 20 candidates, [0052]) and R2=2-3, because  although many compositions are disclosed in the reference Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).   It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05
Stepper (54-56) further discloses mono-functional methacrylate and a poly-functional methacrylate polyethylene glycol ratio can be adjust to balance supporting performance and photo curability.  In light of this, one of ordinary skill in the art would obviously recognize to apply a blending ratio of 30:70, 40:60, 50:50, 60:40, 70:30, 80:20, 90:10, 95:5, etc. as a routing laboratory or manufacturing routing procedure in order to achieve a balance of supporting performance and photo curability.  
Stepper is silent on the claimed Tg of claim 52.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a composition containing the claimed monomer prepared by a substantially similar components via curing to form a polymer.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. Tg, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA .
 
Claim(s) 21 and 51 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Stepper et al. (US 20170001382, listed on IDS and ISR) in view of Umebayashi et al. (US 20170252971 listed on IDS and ISR).
Disclosure of Stepper is adequately set forth in ¶2and is incorporated herein by reference.  
Stepper silent on the claimed compound of claims 21 and 51.
In the same area of endeavor of producing support material for 3D printing, Umebayashi (claims, abs., 9-13, 19, 24, examples, tables, claims 9-16) discloses a composition as a support material for 3D printing comprising polyethylene glycol and/or polypropylene glycol (inherently non-curable and water miscible), mono-functional methacrylated polyethylene glycol, 4-hydroxybutyl acrylate (inherently water miscible and curable and would inherently capable of performing the intended use of forming hydrogen bond and interfering with crosslinking), and hydroxyethyl acrylamide. Umebayashi (24) isopropylacrylamide, 2-hydroxylbutyl acrylate or 2-hydroxylethyl acrylate and hydroxyethyl acrylamide are functionally equivalent mono functional component for composition for producing support material for 3D printing. Isopropylacrylamide is a -CH2-, in the end group, the similarity between the chemical structures and expected properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed PEG-dithiol with additional methylene in the end group.  In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”), 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir.1991). See MPEP § 2144.08.    Case laws holds that homologues (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
	Therefore, it would have been obvious to one of ordinary skill in the art to have replaced acrylamide compound of Stepper with isopropylacrylamide homolog, 4-hydroxylbutyl acrylate, or 2-hydroxylethyl acrylate of Umebayashi because of their equivalent functionality as composition component to produce support material for 3D printing.  These conditions appear to equally apply to both productions using similar mono .  	
	
	
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
Applicant’s argument pertaining to the amendment has been rendered moot.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766